DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
The action is in response to claims dated 11/23/2020
Claims pending in the case: 1, 4-8, 11-23
Cancelled claims: 2-3, 9-10


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 11-12, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681) in view of Xu (US 20190114067) and Dickman (US 6091409).
Dickman not used in the prior office action.

Regarding claim 1, Mahaffey teaches an object starting method, comprising: displaying, on a predetermined page of a device, starting entries of one or more objects (Mahaffey: Fig. 5, [43]: application icons on a homepage), 
the starting entries being generated by an operating system, wherein a first group of the one or more objects comprises one or more applications, (Mahaffey: Fig. 5, [43]: application icons on a homepage), …, and the starting entries are generated dynamically according to a usage of the recommended function (Mahaffey: [24, 30-32, 39, 78]: dynamic display of application icons as per usage):
receiving a first operating signal corresponding to one of the starting entries displayed; 
and activating a first object from among the one or more objects, the first object corresponding to the one of the starting entries using the first operating signal (Mahaffey: [30, 54]: launch application corresponding to selected icon).
wherein activating the first object further comprises:
when the one of the starting entries is configured to open a page of the first object opening the page of the first object in an intended manner specified in the one of the starting entries in response to the first operating signal (Mahaffey: [24, 30-32, 39, 78]: input to launch application page as the application is intended for); or

However Mahaffey does not specifically teach, and a second group of the one or more objects comprises shortcuts to one or more dynamically recommended functions of the one or more applications, the first group of the one or more objects and the second group of the one or more objects are displayed in separate regions on the predetermined page,
Xu teaches, and a second group of the one or more objects comprises shortcuts to one or more dynamically recommended functions of the one or more applications, the first group of the one or more objects and the second group of the one or more objects are displayed in separate regions on the predetermined page (Xu: Fig. 6, [7, 72, 100]: [7]: predetermined shortcut functions to be launched from application icon; [72]: “the electronic device automatically sets one or more frequently used shortcut functions that are detected as a shortcut function or shortcut functions”; [100]: as illustrated in Fig. 6, a group of shortcut functions displayed in a second region next to the app icon);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey and Xu because the combination would not only enable the user to easily access most frequently used applications but also enable the user to access the most used function of the application. One of ordinary 
However Mahaffey and Xu do not specifically teach, the shortcuts to the one or more dynamically recommended functions of the second group are displayed concurrently with the one or more applications of the first group;
Dickman teaches, the shortcuts to the one or more dynamically recommended functions of the second group are displayed concurrently with the one or more applications of the first group (Dickman: Fig. 4, col 6 lines 40-49: Shortcut icon may be presented concurrently with the parent application icon. As illustrated in Fig. 4, a shortcut icon to launch a specific internet page is displayed as along with the internet application icon);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Xu and Dickman because the combination would not only enable the user to access the most used function of the application from the shortcut icons but also display the shortcut icons prominently along with the application icons. One of ordinary skill in the art would have been motivated to combine the teachings because the combination makes it easier for user to access a shortcut function by presenting these shortcut icons along with other icons.

Regarding claim 4, Mahaffey, Xu and Dickman teach the invention as claimed in claim 1 above and further, further comprising: calculating objects to be recommended to a user according to a usage parameter of each object on the device or an environmental parameter of an environment where the device is located; and determining starting entries of the objects as the starting entries of the objects displayed in the predetermined page(Mahaffey: [31, 78]: [31]: "uses information regarding the device (display size/resolution, processing power, GUI capabilities, etc.), the applications (type, importance, etc.), as well as contextual information regarding usage of the device (e.g., location, communication means, times of use, etc.) and the applications (e.g., usage frequency, duration, etc.) to determine how best to display the icons").

Regarding Claim(s) 8, this/these claim(s) is/are similar in scope as claim(s) 1. Mahaffey, Xu and Dickman further teach, A device, comprising: a processor; and a memory configured to store instructions executable by the processor (Mahaffey: [30]).
Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 11, this/these claim(s) is/are similar in scope as claim(s) 4. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 12, Mahaffey, Xu and Dickman teach the invention as claimed in claim 8 above and further, wherein the processor is further configured to: display the starting entries of the objects in a widget desktop of the predetermined page, each starting entry comprising at least one of an icon and name of one of the objects (Mahaffey: Fig. 5, [24, 31-32, 39, 78]: 

Regarding Claim(s) 20, this/these claim(s) is/are similar in scope as claim(s) 8. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 21, Mahaffey, Xu and Dickman teach the invention as claimed in claim 1 above and further, further comprising: when the one of the starting entries is configured to invoke the starting control of the first object in the page of the application, determining a position of the starting control by at least one of:
identifying characters in the page, and determining the position of the starting control according to the characters;
reading prestored coordinate information of the position of the starting control, determining a position indicated by the coordinate information in the page, and determining the position to be the position of the starting control; or
reading a prestored Identifier (ID) of the starting control, searching the page for a position corresponding to the ID, and determining the position corresponding to the ID to be the position of the starting control (Xu: [74]: shortcut starting functions may be prestored and  read to launch the specific function as per input).

Regarding Claim(s) 22-23, this/these claim(s) is/are similar in scope as claim(s) 21. Therefore, this/these claim(s) is/are rejected under the same rationale.


Claim 5-7, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681), Xu (US20190114067) and Dickman (US 6091409) in view of Balasubramanian (US20080046100).

Regarding claim 5, Mahaffey, Xu and Dickman teach the invention as claimed in claim 1 above but not, further comprising: when the object has failed to activate, outputting prompting information to a user to replace the starting entry of the object with a starting entry of another object.
Balasubramanian teaches, when the object has failed to activate, outputting prompting information to a user to replace the starting entry of the object with a starting entry of another object (Balasubramanian: [37-38]: if error state, replace with updated icon).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Xu, Dickman and Balasubramanian because the combination would notify the user of an applications status and need for attention without interrupting the user and the application the user is currently working with (See Balasubramanian [4]).

Regarding claim 6, Mahaffey, Xu and Dickman teach the invention as claimed in claim 1 above and further, further comprising: 

sequentially selecting starting entries of objects from the starting entry selection list according to a descending order of the priorities; and determining the starting entries of the objects which have been installed to be the starting entries of the objects displayed in the predetermined page(Mahaffey: [24, 31-32, 39, 78]: dynamic display of application icons).
However Mahaffey, Xu and Dickman do not specifically teach, objects which have been installed.
Balasubramanian teaches, objects which have been installed (Balasubramanian: [26-27, 29]: icons of applications which have been installed).
The same motivation to combine the prior arts, stated above applies.

Regarding claim 7, Mahaffey, Xu, Dickman and Balasubramanian teaches the invention as claimed in claim 6 above and further, further comprising: 
receiving replacement instruction configured to indicate replacing of a starting entry of an object displayed in the predetermined page with a starting entry of another object (Balasubramanian: [37-38]: receive error state) (Mahaffey: [61]: replacement instruction based on usage); 

determining a starting entry of an object selected from the starting entry selection list; and replacing the starting entry of the object displayed in the predetermined page with the starting entry of the selected object (Balasubramanian: [37-38]: if error state, replace with updated icon) ((Mahaffey: [61]: replace icon).

Regarding Claim(s) 15-17, this/these claim(s) is/are similar in scope as claim(s) 5-7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681), Xu (US20190114067) and Dickman (US 6091409) in view of Takei (US20080235408).

Regarding claim 13, Mahaffey, Xu and Dickman teach the invention as claimed in claim 8 above but not, wherein the processor is further configured to: when the objects comprise an uninstalled object and a installed object, display in the predetermined page the starting entry of the uninstalled object in a first display manner and the starting entry of the installed object in a second display manner.
Takei teaches, when the objects comprise an uninstalled object and a non-uninstalled object, display in the predetermined page the starting entry of the uninstalled object in a first 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Xu, Dickman and Takei because the combination would notify the user of the installation status of the item represented by the icon (See Takei [8-9]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681), Xu (US20190114067), Dickman (US 6091409) and Balasubramanian (US20080046100) in further view of Takei (US20080235408).

Regarding claim 19, Mahaffey, Xu, Dickman and Balasubramanian teach the invention as claimed in claim 17 but not, wherein the processor is further configured to: when the starting entry selection list comprises a starting entry of an object which has not been installed and a starting entry of an object which has been installed, display, according to the replacement instruction, the starting entry of the object which has not been installed in a third display manner and display, according to the replacement instruction, the starting entry of the object which has been installed in a fourth display manner. 
Takei teaches, wherein the processor is further configured to: when the starting entry selection list comprises a starting entry of an object which has not been installed and a starting entry of an object which has been installed, display, according to the replacement instruction, the starting entry of the object which has not been installed in a third display manner and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Xu, Dickman and Takei because the combination would notify the user of the installation status of the item represented by the icon using a visual indication (See Takei [8-9]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681), Xu (US20190114067) and Dickman (US 6091409) and Takei (US20080235408) in view of Schneider (US 20150235403).

Regarding claim 14, Mahaffey, Xu, Dickman and Takei teach the invention as claimed in claim 13 above and further, object corresponding to the one of the starting entries is uninstalled (Takei: [13, 54, 72]: icons for uninstalled items);
However Mahaffey, Xu, Dickman and Takei do not specifically teach, display a first operating control and a second operating control according to the first operating signal; when
 a second operating signal acting on the first operating control is received, replace the starting entry of the object with a starting entry of another object; and 
when a third operating signal acting on the second operating control is received, redownload and reinstall the object.

a second operating signal acting on the first operating control is received, replace the starting entry of the object with a starting entry of another object (Schneider: [28, 37]: selection of any one of the types of activity associated with the icon; updates to the linked items [8, 10, 23, 25, 37]: “The prompt or indicia associated with the link may change in appearance as presented to the user” based on the activated function); and 
when a third operating signal acting on the second operating control is received, redownload and reinstall the object (Schneider: [28]: download option).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Xu, Dickman, Takei and Schneider because the combination would give an option to download directly from the icon representing the item so that the item can be opened without the user having to separately install the necessary program. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make content of information in the link to be dynamic, so that activation of the link, can result in different actions, depending upon the content of the link (see Schneider [8]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681), Xu (US20190114067), Dickman (US 6091409) and Balasubramanian (US20080046100) in further view of Schneider (US 20150235403).

Regarding claim 18, Mahaffey, Xu, Dickman and Balasubramanian teach the invention as claimed in claim 17 but not, wherein the processor is further configured to: when the selected object is not installed, display a third operating control.
Schneider teaches, wherein the processor is further configured to: when the selected object is not installed, display a third operating control (Schneider: [28, 37]: different selection options); and when a fourth operating signal acting on the third operating control is received, download and install the selected object (Schneider: [28, 38-40]: download file).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Xu, Dickman, Balasubramanian and Schneider because the combination would give an option to download directly from the icon representing the item so that the item can be opened without the user having to separately install the necessary program. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make content of information in the link to be dynamic, so that activation of the link, can result in different actions, depending upon the content of the link (see Schneider [8]).

Response to Arguments
Applicants' amendment overcomes the 112(b) rejection in the prior office action. This rejection has been respectfully withdrawn.
Applicants' prior art arguments have been fully considered but since they pertain to the amended sections of the claim, they are considered moot in view of the new grounds of rejection presented above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176